DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 9, 11 – 16, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent Application Publication 2012/0044925), and further in view of Wang et al (US Patent Application Publication 2017/0126363). Hereinafter Lee and Wang.

Regarding claim 1, Lee discloses a method, comprising: 
receiving an IEEE 802.11 frame at a WLAN station (the wireless apparatus includes a transceiver that transmits and receives a radio signal and has the physical layer of IEEE 802.11 implemented, paragraph [0150]); 
determining whether the frame is addressed to the WLAN station (the AP adds PLCP (Physical Layer Convergence Procedure) preamble and a PLCP header in a PLCP sublayer, where target STA information is included in VHT-SIG1 to be used to determine whether the STA enters sleep mode to reduce demodulation and decoding for unnecessary data packets, where the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the STA switches to the sleep mode, paragraphs [0057] – [0060]; the STA determines (i.e. decodes) if the PLCP frame is addressed to the STA); and 
entering a reduced power state if the frame is not decodable or not addressed to the WLAN station (the receiving STA determines whether to enter sleep mode based on the target STA information in order to reduce demodulation and decoding for unnecessary data packets, and the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the STA switches to the sleep mode, paragraphs [0059], [0060]; the STA determines (i.e. decodes) if the PLCP frame is addressed to the STA, and switches sleep mode when the frame is not for the STA).
While Lee discloses “determining whether a physical layer convergence protocol (PLCP) header of the frame is decodable” as the STA reads the header of the PLCP frame transmitted by the AP (paragraph [0059]), Lee does not explicitly disclose “determining whether the frame is addressed to the WLAN station when the PLCP header is determined to be decodable.”
Wang discloses “determining whether the frame is addressed to the WLAN station when the PLCP header is determined to be decodable” as the STA (station) receives a packet, where the STA decodes the PLCP header to check the frame body FCS (frame check sequence) if the packet is successfully decoded, and the STA checks the frame body FCS to determine if the packet is received successfully (paragraphs [0091], [0092]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Wang before him or her, to incorporate Wang, to improve the STA of Lee to read and decode the received PLCP header to switch to the sleep mode. The motivation for doing so would have been to increase the power consumption efficiency of a terminal that is operated in the power saving mode (paragraph [0008] of Lee).

Regarding claim 2, Lee and Wang disclose the method of claim 1, Lee discloses wherein determining whether the frame is decodable comprises: 
performing signal integrity checks of the PLCP header of the frame (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; control information is included in the VHT-SIG1 field of the PLCP sublayer, paragraph [0052]; the control information includes MCS data transmitted, where the MCS is used whenever data frame transmitted is not changed when channel environment has been stabilized, paragraph [0121]; the STA checks whether the channel environment is stable to support MCS data frame transmission); and 
determining whether a combination of parameters in a signaling (SIG) field of the PLCP header is valid (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA determines whether the parameters in the header is valid for the STA).

Regarding claim 4, Lee and Wang disclose the method of claim 2, Lee discloses wherein an invalid combination of parameters in the signaling (SIG) field of the PLCP header comprises one or more of: 
an invalid rate field combination in a legacy signaling (L-SIG) field (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; L-SIG field is included in the PLCP sublayer, paragraph [0052]; the STA determines whether the parameters (i.e. L-SIG) in the header is valid for the STA); 
a mismatch between a number of spatial streams (NSS) field and a space-time block coding (STBC) field in a high throughput signaling (HT-SIG) field (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA receiving the radio frame interpret that a VHT-SIG field within a PLCP header indicates different pieces of information, paragraph [0088]; where the Space Time Block Coding (STBC) and the spatial streams are factors in configuring the VHTSIG field, paragraph [0147]; the STA determines whether the parameters (i.e. NSS and STBC) in the header is valid for the STA); and 
a mismatch between a single-user (SU) field and a group ID (GID) field in a very high throughput (VHT) field (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA receiving the radio frame interpret that a VHT-SIG field within a PLCP header indicates different pieces of information, where the STA interprets a bit stream indicative of a group ID and a bit stream indicative of the number of spatial streams as a bit stream in which an AID and operated, paragraphs [0088], [0090]; the STA determines whether the parameters (i.e. SU and group ID) in the header is valid for the STA).

Regarding claim 5, Lee and Wang disclose the method of claim 1, Lee discloses wherein determining whether the frame is addressed to the WLAN station comprises: 
determining whether the WLAN station is a member of a basic service set (BSS) identified by a basic service set identifier (BSSID) in a medium access control (MAC) header of the frame (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; the VHT-SIG field includes association ID to indicate information for distinguishing STAs from each other, and a BSS ID is used as indication for distinguishing BSSs from each other, paragraph [0085]); and 
determining whether a receiver address (RA) in the MAC header of the frame matches a MAC address of the WLAN station (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; the MPDU includes receiver address (RA) in the MAC protocol layer, where the RA is different from the target STA information, paragraph [0054]).

Regarding claim 6, Lee and Wang disclose the method of claim 1, Lee discloses wherein entering the reduced power state comprises entering one of a sleep state or a nap state for a remaining duration of the WLAN frame, based on a frame duration field in the MAC header (the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted, paragraph [0060]).

Regarding claim 7, Lee and Wang disclose the method of claim 6, Lee discloses wherein entering the nap state comprises duty-cycling a PHY/RF data path for the remaining duration of the frame, and wherein entering the sleep state comprises powering down the PHY/RF data path for the remaining duration of the frame (the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted, paragraph [0060]; the STA switches to sleep mode to reduce power consumption (i.e. the processor powers down for the remaining duration of the PLCP frame until data field is transmitted), where the processor transitions into awake mode (i.e. a duty-cycle of awake mode and sleep mode)).

Regarding claim 8, Lee discloses a wireless local area network (WLAN) controller (wireless apparatus, Fig. 18) comprising: 
the wireless apparatus includes memory that stores instructions and to be executed by the processor, paragraph [0150]); and
a processor coupled with the memory, the processor to execute the instructions to cause the WLAN controller (the wireless apparatus includes a processor that is connected to the transceiver, and is configured to implement the MAC layer and the physical layer of IEEE 802.11, and the wireless apparatus includes a memory that stores the instructions that are executed by the processor, where the memory is coupled to the processor, paragraph [0150]) to: 
receive an IEEE 802.11 frame (the wireless apparatus includes a transceiver that transmits and receives a radio signal and has the physical layer of IEEE 802.11 implemented, paragraph [0150]); 
determine whether the frame is addressed to the WLAN controller (the AP adds PLCP (Physical Layer Convergence Procedure) preamble and a PLCP header in a PLCP sublayer, where target STA information is included in VHT-SIG1 to be used to determine whether the STA enters sleep mode to reduce demodulation and decoding for unnecessary data packets, where the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the STA switches to the sleep mode, paragraphs [0057] – [0060]; the STA determines (i.e. decodes) if the PLCP frame is addressed to the STA); and 
enter a reduced power state if the frame is not decodable or not addressed to the WLAN controller (the receiving STA determines whether to enter sleep mode based on the target STA information in order to reduce demodulation and decoding for unnecessary data packets, and the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the STA switches to the sleep mode, paragraphs [0059], [0060]; the STA determines (i.e. decodes) if the PLCP frame is addressed to the STA, and switches sleep mode when the frame is not for the STA).
While Lee discloses “determining whether a physical layer convergence protocol (PLCP) header of the frame is decodable” as the STA reads the header of the PLCP frame transmitted by the AP (paragraph [0059]), Lee does not explicitly disclose “determining whether the frame is addressed to the WLAN station when the PLCP header is determined to be decodable.”
Wang discloses “determining whether the frame is addressed to the WLAN station when the PLCP header is determined to be decodable” as the STA (station) receives a packet, where the STA decodes the PLCP header to check the frame body FCS (frame check sequence) if the packet is successfully decoded, and the STA checks the frame body FCS to determine if the packet is received successfully (paragraphs [0091], [0092]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Wang before him or her, to incorporate the STA decoding the PLCP header to check if the frame body is successfully received as taught by Wang, to improve the STA of Lee to read and decode the received PLCP header to switch to the sleep mode. The motivation for doing so would have been to increase the power consumption efficiency of a terminal that is operated in the power saving mode (paragraph [0008] of Lee).

Regarding claim 9, Lee and Wang disclose the WLAN controller of claim 8, Lee discloses wherein to determine whether the frame is decodable, the processor is to:
perform signal integrity checks of the PLCP header of the frame (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; control information is included in the VHT-SIG1 field of the PLCP sublayer, paragraph [0052]; the control information includes MCS data transmitted, where the MCS is used whenever data frame transmitted is not changed when channel environment has been stabilized, paragraph [0121]; the STA checks whether the channel environment is stable to support MCS data frame transmission); and 
determine whether a combination of parameters in a signaling field of the PLCP header is valid (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA determines whether the parameters in the header is valid for the STA).

Regarding claim 11, Lee and Wang disclose the WLAN controller of claim 9, Lee discloses wherein an invalid combination of parameters in the signaling field of the PLCP header comprises one or more of: 
an invalid rate field combination in a legacy signaling (L-SIG) field (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; L-SIG field is included in the PLCP sublayer, paragraph [0052]; the STA determines whether the parameters (i.e. L-SIG) in the header is valid for the STA); 
a mismatch between a number of spatial streams (NSS) field and a space-time block coding (STBC) field in a high throughput signaling (HT-SIG) field (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA receiving the radio frame interpret that a VHT-SIG field within a PLCP header indicates different pieces of information, paragraph [0088]; where the Space Time Block Coding (STBC) and the spatial streams are factors in configuring the VHTSIG field, paragraph [0147]; the STA determines whether the parameters (i.e. NSS and STBC) in the header is valid for the STA); and 
a mismatch between a single-user (SU) field and a group ID (GID) field in a very high throughput (VHT) field (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA receiving the radio frame interpret that a VHT-SIG field within a PLCP header indicates different pieces of information, where the STA interprets a bit stream indicative of a group ID and a bit stream indicative of the number of spatial streams as a bit stream in which an AID and operated, paragraphs [0088], [0090]; the STA determines whether the parameters (i.e. SU and group ID) in the header is valid for the STA).

Regarding claim 12, Lee and Wang disclose the WLAN controller of claim 8, Lee discloses wherein to determine whether the frame is addressed to the WLAN controller, the processor is to: 
determine whether the WLAN station is a member of a basic service set (BSS) identified by a basic service set identifier (BSSID) in a medium access control (MAC) header of the frame (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; the VHT-SIG field includes association ID to indicate information for distinguishing STAs from each other, and a BSS ID is used as indication for distinguishing BSSs from each other, paragraph [0085]); and 
determine whether a receiver address (RA) in the MAC header of the frame matches a MAC address of the WLAN controller (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; the MPDU includes receiver address (RA) in the MAC protocol layer, where the RA is different from the target STA information, paragraph [0054]).

Regarding claim 13, Lee and Wang disclose the WLAN controller of claim 8, Lee discloses wherein to enter the reduced power state, the processor is to enter one of a sleep state or a nap state for a remaining duration of the WLAN frame, based on a frame duration field in the MAC header (the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted, paragraph [0060]).

Regarding claim 14, Lee and Wang disclose the WLAN controller of claim 13, Lee discloses wherein to enter the nap state, the processor is to duty-cycle a PHY/RF data path for the remaining duration of the frame, and wherein to enter the sleep state, the processor is to power down the PHY/RF data path for the remaining duration of the frame (the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted, paragraph [0060]; the STA switches to sleep mode to reduce power consumption (i.e. the processor powers down for the remaining duration of the PLCP frame until data field is transmitted), where the processor transitions into awake mode (i.e. a duty-cycle of awake mode and sleep mode)).

Regarding claim 15, Lee discloses a system (wireless apparatus, Fig. 18), comprising: 
at least one antenna to receive an IEEE 802.11 frame (the wireless apparatus includes a transceiver that transmits and receives a radio signal and has the physical layer of IEEE 802.11 implemented, paragraph [0150]); and 
a wireless local area network (WLAN) controller comprising a processor (the wireless apparatus includes a processor that is connected to the transceiver, and is configured to implement the MAC layer and the physical layer of IEEE 802.11, and the wireless apparatus includes a memory that stores the instructions that are executed by the processor, paragraph [0150]) to: 
determine whether the frame is addressed to the WLAN controller (the AP adds PLCP (Physical Layer Convergence Procedure) preamble and a PLCP header in a PLCP sublayer, where target STA information is included in VHT-SIG1 to be used to determine whether the STA enters sleep mode to reduce demodulation and decoding for unnecessary data packets, where the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the STA switches to the sleep mode, paragraphs [0057] – [0060]; the STA determines (i.e. decodes) if the PLCP frame is addressed to the STA); and 
enter a reduced power state if the frame is not decodable or not addressed to the WLAN controller (the receiving STA determines whether to enter sleep mode based on the target STA information in order to reduce demodulation and decoding for unnecessary data packets, and the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the STA switches to the sleep mode, paragraphs [0059], [0060]; the STA determines (i.e. decodes) if the PLCP frame is addressed to the STA, and switches sleep mode when the frame is not for the STA).
While Lee discloses “determine whether a physical layer convergence protocol (PLCP) header of the frame is decodable” as the STA reads the header of the PLCP frame transmitted by the AP (paragraph [0059]), Lee does not explicitly disclose “determine when the PLCP header is determined to be decodable.”
Wang discloses “determine whether the frame is addressed to the WLAN station when the PLCP header is determined to be decodable” as the STA (station) receives a packet, where the STA decodes the PLCP header to check the frame body FCS (frame check sequence) if the packet is successfully decoded, and the STA checks the frame body FCS to determine if the packet is received successfully (paragraphs [0091], [0092]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Wang before him or her, to incorporate the STA decoding the PLCP header to check if the frame body is successfully received as taught by Wang, to improve the STA of Lee to read and decode the received PLCP header to switch to the sleep mode. The motivation for doing so would have been to increase the power consumption efficiency of a terminal that is operated in the power saving mode (paragraph [0008] of Lee).

Regarding claim 16, Lee and Wang disclose the system of claim 15, Lee discloses wherein to determine whether the frame is decodable, the processor is to: 
perform signal integrity checks of the PLCP header of the frame (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; control information is included in the VHT-SIG1 field of the PLCP sublayer, paragraph [0052]; the control information includes MCS data transmitted, where the MCS is used whenever data frame transmitted is not changed when channel environment has been stabilized, paragraph [0121]; the STA checks whether the channel environment is stable to support MCS data frame transmission); and 
determine whether a combination of parameters in a signaling field of the PLCP header is valid (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA determines whether the parameters in the header is valid for the STA).

Regarding claim 18, Lee and Wang disclose the system of claim 16, Lee discloses wherein an invalid combination of parameters in the signaling field of the PLCP header comprises one or more of: 
an invalid rate field combination in a legacy signaling (L-SIG) field (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; L-SIG field is included in the PLCP sublayer, paragraph [0052]; the STA determines whether the parameters (i.e. L-SIG) in the header is valid for the STA); 
a mismatch between a number of spatial streams (NSS) field and a space-time block coding (STBC) field in a high throughput signaling (HT-SIG) field (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA receiving the radio frame interpret that a VHT-SIG field within a PLCP header indicates different pieces of information, paragraph [0088]; where the Space Time Block Coding (STBC) and the spatial streams are factors in configuring the VHTSIG field, paragraph [0147]; the STA determines whether the parameters (i.e. NSS and STBC) in the header is valid for the STA); and 
a mismatch between a single-user (SU) field and a group ID (GID) field in a very high throughput (VHT) field (the STA reads the header of the PLCP frame transmitted by the AP, where the STA that has received the PLCP frame determines whether the PLCP frame is unnecessary based on the physical ID included in the PLCP header, where physical ID includes group ID, paragraphs [0060] – [0062]; the STA receiving the radio frame interpret that a VHT-SIG field within a PLCP header indicates different pieces of information, where the STA interprets a bit stream indicative of a group ID and a bit stream indicative of the number of spatial streams as a bit stream in which an AID and operated, paragraphs [0088], [0090]; the STA determines whether the parameters (i.e. SU and group ID) in the header is valid for the STA).

Regarding claim 19, Lee and Wang disclose the system of claim 15, Lee discloses wherein to determine whether the frame is addressed to the WLAN controller, the processor is to: 
determine whether the WLAN station is a member of a basic service set (BSS) identified by a basic service set identifier (BSSID) in a medium access control (MAC) header of the frame (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; the VHT-SIG field includes association ID to indicate information for distinguishing STAs from each other, and a BSS ID is used as indication for distinguishing BSSs from each other, paragraph [0085]); and 
determine whether a receiver address (RA) in the MAC header of the frame matches a MAC address of the WLAN controller (the STA reads the header of the PLCP frame transmitted by the AP, and the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, paragraph [0060]; the MPDU includes receiver address (RA) in the MAC protocol layer, where the RA is different from the target STA information, paragraph [0054]).

Regarding claim 20, Lee and Wang disclose the system of claim 15, Lee discloses wherein to enter the reduced power state, the processor is to enter one of a sleep state or a nap state for a remaining duration of the WLAN frame, based on a frame duration field in the MAC header (the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted, paragraph [0060]).

Regarding claim 21, Lee and Wang disclose the system of claim 20, Lee discloses wherein to enter the nap state, the processor is to duty-cycle a PHY/RF data path for the remaining duration of the frame, and wherein to enter the sleep state, the processor is to power down the PHY/RF data path for the remaining duration of the frame (the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted, paragraph [0060]; the STA switches to sleep mode to reduce power consumption (i.e. the processor powers down for the remaining duration of the PLCP frame until data field is transmitted), where the processor transitions into awake mode (i.e. a duty-cycle of awake mode and sleep mode)).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent Application Publication 2012/0044925) in view of Wang et al (US Patent Application Publication 2017/0126363), and further in view of Yong Ho Seok (US Patent Application Publication 2014/0307602). Hereinafter Lee, Wang and Seok.

Regarding claim 3, Lee and Wang disclose the method of claim 2, but do not explicitly disclose wherein performing signal integrity checks of the physical (PHY) layer convergence protocol (PLCP) header comprises one or more of: 
	determining whether a signal-to-noise ratio (SNR) of a signaling field of the PLCP header is below a predetermined minimum SNR value required to decode data packets at any data rate; 
determining whether the signal-to-noise ratio (SNR) of a signaling field of the PLCP header is below a predetermined minimum SNR value required to decode data packets based on 
determining from a channel estimate whether an RMS (root mean square) delay spread exceeds a predetermined maximum RMS delay spread; and 
determining whether a channel condition number based on the channel estimate can support a data rate based on the MCS, the NSS and the STBC configuration.
Seok discloses VHT-SIGA1 field includes channel bandwidth information used for PPDU transmission, identifier information related to whether space time block coding (STBC) is used, information regarding spatial stream allocated to each STA included in the transmission target STA group, coding indication information indicating whether a coding scheme applied to the data field is binary convolution coding (BCC) or low density parity check (LDPC) coding and modulation coding scheme (MCS) information regarding a channel between a transmitter and a receiver (paragraphs [0109], [0111]), the MFB subfield included in a HT variant middle field for VHT includes VHT N_STS subfield that indicates the number of spatial streams, and signal-to-noise (SNR) subfield that indicates an average SNR value on data subcarriers and spatial stream (paragraph [0149]).
Since Lee discloses “determining signal integrity checks” as the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted (paragraph [0060]), and the control information is included in the VHT-SIG1 field of the PLCP, and the control information includes MCS data transmitted, where the MCS is used whenever data frame transmitted is not changed when channel environment has been stabilized (paragraph [0052], [0121]), but does not explicitly disclose determining SNR and channel estimation based on the MCS, the NSS and the STBC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the VHT-SIG field including SNR, MCS, NSS and STBC as parameters as taught by Seok, to improve the modified STA decoding the VHT-SIG field of the PLCP of Lee-Wang for control information to be used to determine if the PLCP frame received is for the STA. The motivation for doing so would have been to improve the processing speed of the buffered traffic (paragraph [0020] of Seok).  

Regarding claim 10, Lee and Wang disclose the WLAN controller of claim 9, but do not explicitly disclose wherein to perform signal integrity checks of the physical (PHY) layer convergence protocol (PLCP) header comprises one or more of: 
determine whether a signal-to-noise ratio (SNR) of a signaling field of the PLCP header is below a predetermined minimum SNR value required to decode data packets at any data rate; 
determine whether the signal-to-noise ratio (SNR) of the signaling field of the PLCP header is below a predetermined minimum SNR value required to decode data packets based on a modulation and coding scheme (MCS), a number of spatial streams (NSS) and a space-time block coding (STBC) configuration of the spatial streams; 
determine from a channel estimate whether an RMS (root mean square) delay spread of the channel exceeds a predetermined maximum RMS delay spread; and 
determine whether a channel condition number based on the channel estimate can support a data rate based on the MCS, the NSS and the STBC configuration.
Seok discloses VHT-SIGA1 field includes channel bandwidth information used for PPDU transmission, identifier information related to whether space time block coding (STBC) is used, information regarding spatial stream allocated to each STA included in the transmission target STA group, coding indication information indicating whether a coding scheme applied to the data field is binary convolution coding (BCC) or low density parity check (LDPC) coding and modulation coding scheme (MCS) information regarding a channel between a transmitter and a receiver (paragraphs [0109], [0111]), the MFB subfield included in a HT variant middle field for VHT includes VHT N_STS subfield that indicates the number of spatial streams, and signal-to-noise (SNR) subfield that indicates an average SNR value on data subcarriers and spatial stream (paragraph [0149]).
Since Lee discloses “determining signal integrity checks” as the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted (paragraph [0060]), and the control information is included in the VHT-SIG1 field of the PLCP, and the control information includes MCS data transmitted, where the MCS is used whenever data frame transmitted is not changed when channel environment has been stabilized (paragraph [0052], [0121]), but does not explicitly disclose determining SNR and channel estimation based on the MCS, the NSS and the STBC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the VHT-SIG field including SNR, MCS, NSS and STBC as parameters as taught by Seok, to improve the modified STA decoding the VHT-SIG field of the Lee-Wang for control information to be used to determine if the PLCP frame received is for the STA. The motivation for doing so would have been to improve the processing speed of the buffered traffic (paragraph [0020] of Seok).  

Regarding claim 17, Lee and Wang disclose the system of claim 16, but do not explicitly disclose wherein to perform signal integrity checks of the physical (PHY) layer convergence protocol (PLCP) header comprises one or more of: 
determine whether a signal-to-noise ratio (SNR) of a signaling field of the PLCP header is below a predetermined minimum SNR value required to decode data packets at any data rate; 
determine whether the signal-to-noise ratio (SNR) of the signaling field of the PLCP header is below a predetermined minimum SNR value required to decode data packets based on a modulation and coding scheme (MCS), a number of spatial streams (NSS) and a space-time block coding (STBC) configuration of the spatial streams; 
determine from a channel estimate whether an RMS (root mean square) delay spread of the channel exceeds a predetermined maximum RMS delay spread; and 
determine whether a channel condition number based on the channel estimate can support a data rate based on the MCS, the NSS and the STBC configuration.
Seok discloses VHT-SIGA1 field includes channel bandwidth information used for PPDU transmission, identifier information related to whether space time block coding (STBC) is used, information regarding spatial stream allocated to each STA included in the transmission target STA group, coding indication information indicating whether a coding scheme applied to the data field is binary convolution coding (BCC) or low density parity check (LDPC) coding and modulation coding scheme (MCS) information regarding a channel between a transmitter and a receiver (paragraphs [0109], [0111]), the MFB subfield included in a HT variant middle field for VHT includes VHT N_STS subfield that indicates the number of spatial streams, and signal-to-noise (SNR) subfield that indicates an average SNR value on data subcarriers and spatial stream (paragraph [0149]).
Since Lee discloses “determining signal integrity checks” as the STA reads the header of the PLCP frame transmitted by the AP, where the STA does not need to decode subsequent fields when it knows that the header of the PLCP frame is not for its own data or information, and the VHT-SIG field includes period information indicating the period in which the STA will be operating in the sleep mode until the data field is transmitted (paragraph [0060]), and the control information is included in the VHT-SIG1 field of the PLCP, and the control information includes MCS data transmitted, where the MCS is used whenever data frame transmitted is not changed when channel environment has been stabilized (paragraph [0052], [0121]), but does not explicitly disclose determining SNR and channel estimation based on the MCS, the NSS and the STBC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the VHT-SIG field including SNR, MCS, NSS and STBC as parameters as taught by Seok, to improve the modified STA decoding the VHT-SIG field of the PLCP of Lee-Wang for control information to be used to determine if the PLCP frame received is for the STA. The motivation for doing so would have been to improve the processing speed of the buffered traffic (paragraph [0020] of Seok).  

Response to Arguments
Applicant’s arguments, see page 10 – 13, filed December 9, 2021, with respect to the rejection(s) of claim(s) 1, 2, 4 – 9, 11 – 16, and 18 – 21 under 35 U.S..C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (US Patent Application Publication 2017/0126363).
In addition, Applicant’s have argued that the PLCP header is determined whether to be decodable, and enters a reduced power state if the frame is not decodable. However, the Examiner would like to direct to the claim language “entering a reduced power state if the frame is not decodable or not addressed to the WLAN station” is cited in the claim. Such claim recitation includes an optional claim language “if the frame is not decodable.” As such, the WLAN station decodes/determines whether the PLCP header of the received frame, where the PLCP header is decodable and is determined that the frame is not intended for the WLAN station that received the frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
OTERI et al – the STA dynamically calculates a STA specific transmit power control value and a STA specific clear channel assessment value based on a target TPC parameter and a target CCA parameter, where the TPC target parameter allows the receiver to request a transmit power increase or decrease based on the number of packet errors (or the number of PLCP header decoding errors)
TRAININ et al – the wireless station operates at a lower power receive state configured to detect a non-data PLCP protocol data unit (PPDU), and switches to an active power receive state to receive a control frame separated from the non-data PPDU by a Reduced Inter-Frame Space (RIFS) upon detecting the non-data PPDU

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468